Name: Commission Regulation (EC) No 3333/94 of 21 December 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds
 Type: Regulation
 Subject Matter: trade policy;  plant product;  foodstuff;  agricultural structures and production
 Date Published: nan

 No L 350/60 Official Journal of the European Communities 31 . 12. 94 COMMISSION REGULATION (EC) No 3333/94 of 21 December 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1993 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 13 thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annex I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), foresees an amendment for flour relating to CN code 1101 ; Whereas Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EC) No 3329/94 0, esta ­ blishes, on the basis of the combined nomenclature, the nomenclature applicable to export refunds for agricultural products ; whereas this nomenclature should be adapted accordingly to the abovementioned amendment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION : Article 1 The data relating to CN code 110 of the agricultural product nomenclature for export refunds given in sector 1 of the Annex to Regulation (EEC) No 3846/87 are hereby replaced by that listed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 345, 31 . 12. 1994, p. 1 . (4) OJ No L 366, 24. 12. 1987, p. 1 . if) See page 50 of this Official Journal. 31 . 12. 94 Official Journal of the European Communities No L 350/61 ANNEX CN code Description of goods Product code ' 1101 00 00 Wheat or meslin flour :  Wheat flour : 1101 00 11 Of durum wheat 1101 00 11 000 1101 00 15   Of common wheat and spelt Wheat flour :  Of an ash content of 0 to 600 mg/100 g 1101 00 15 100  Of an ash content of 601 to 900 mg/100 g 1101 00 15 130 Of an ash content of 901 to 1 100 mg/100 g 1101 00 15 150  Of an ash content of 1 101 to 1 650 mg/100 g 1101 00 15 170 Of an ash content of 1 651 to 1 900 mg/100 g 1101 00 15 180  Of an ash content of more than 1 900 mg/100 g 1101 00 15 190 1 101 00 90 - Meslin flour 1 101 00 90 000'